DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 8, 2022 has been entered.
Status of the Claims
1.	This action is in reply to the Request for Continued Examination filed on April 8, 2022 after the decision of the PTAB rendered on February 8, 2022 that affirmed the Examiner on both the 101 and 103 grounds of rejection.
2.	Claims 1-6, 8-12, 14-16, 18-19, and 21-24 are currently pending and have been examined.
3.	Claims 1-6, 8-12, 14-16 and 18-19 are currently amended.
4.	Claims 7, 13, 17 and 20 have been cancelled.
5.	Claims 21-24 are newly added.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.            Claims 1-6, 8-12, 14-16, 18-19, and 21-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recite a system describing an estimate intake module that stores a received estimate where the estimate indicates a loss type and comprises loss data, estimate amount data, and image data; an estimate analysis module to: extract text data from the image data and determine the estimate meets a data threshold requirement based on each of the text data extracted from the image data, the loss type, the estimate amount data, and additional information retrieved from a data source other than the estimate; and a messaging module that causes, in response to determining the estimate meets the data threshold requirement, to generate a report containing the text data, the loss type, the estimate amount data, and the additional information retrieved form the data source other than the estimate; and transmit the report to a plurality of entities.
	Independent Claim 9 recites an automated estimate quality assurance review method describing receiving an estimate indicating a loss type and comprising loss data, estimate amount data and image data; storing the submitted estimate; extracting text data from the image data; determining the estimate meets a data threshold requirement based on each of the text data extracted from the image data, the loss type, the estimate amount data, and additional information retrieved from a data source other than the estimate; and in response to determining the estimate meets the data threshold requirement; completing at least one post-review action; generating a report containing the text data, the loss type, the estimate amount data, and the additional information retrieved from the data sources other than the estimate and transmitting the report to a plurality of entities.
	Independent Claim 19 recites a quality assurance review server to receive an estimate, the estimate indicating a loss type and comprising loss data, estimate amount data, a plurality of line items, and image data; store the received estimate and the one or more images; determine for each line item of the plurality of line items, a probability of the line item being associated with the loss type; 
identify a line item of the plurality of line items included on a list of disallowed line items; extracting text data from the image data; determine a set of guidelines based on the estimate; compare the set of guidelines to a predetermined set of guidelines; generate a new estimate based on the loss type, the estimate amount data, the text data, and the predetermined set of guidelines; compare the estimate to the new estimate and generate a report, the report comprising the probability for each line item of the plurality of line items; the plurality of line items; a first indication of results of the comparison of the set of guidelines to the predetermined set of guidelines and a second indication of results of the comparison of the estimate to the new estimate and transmit the report to a plurality of entities.
As described in full above, the independent claims describe a fundamental economic practice, a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, as described above, the claimed invention discloses system, method and server claims via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As described in full above, the independent claims describe a fundamental economic practice, a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a processor, a network interface, a memory, an estimate intake module comprising instructions, an estimate analysis module comprising instructions and a messaging module comprising instructions. 
Claim 9 recites a processor, a communication network and a computer readable memory.  
Claim 19 recites a server comprising a processor, a network interface and a computer-readable memory storing instructions.  The claims are applying generic computer components to the recited abstract limitations.  The estimate intake module comprising instructions, estimate analysis module comprising instructions and messaging module comprising instructions appear to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a processor, a network interface and a memory, an estimate intake module comprising instructions, an estimate analysis module comprising instructions and a messaging module comprising instructions in Claim 1; a processor, a communication network and a computer readable memory in Claim 9 and a server comprising a processor, a network interface and a computer-readable memory storing instructions in Claim 19 which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 9 and 19 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“The terms “memory,” “computer-readable medium” and “computer-readable memory” are used interchangeably and, as used herein, refer to any tangible storage and/or transmission medium that participate in providing instructions to a processor for execution.  Such a medium may take many forms, including, but not limited to, non-volatile media, volatile media, and transmission media.  Non-volatile media includes, for example, NVRAM, or magnetic or optical disks.  Volatile media includes dynamic memory, such as main memory.  Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or any other magnetic medium, magneto-optical medium, a CD-ROM, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, a solid state medium like a memory card, any other memory chip or cartridge, a carrier wave as described hereinafter, or any other medium from which a computer can read.  A digital file attachment to e-mail or other self-contained information archive or set of archives is considered a distribution medium equivalent to a tangible storage medium.  When the computer-readable medium is configured as a database, it is to be understood that the database may by any type of database, such as relational, hierarchical, object-oriented, and/or the like.  Accordingly, the disclosure is considered to include a tangible storage medium or distribution medium and prior art-recognized equivalents and successor media, in which the software implementations of the present disclosure are stored.”  (See Applicant Specification paragraph 30)

“Turning now to Fig. 3, an automated quality assurance review system 300 according to embodiments of the present disclosure may include a quality assurance review (QAR) server 304.  The QAR server 304 may include one or more hardware and/or software components, including a processor 308, a memory 312, a network interface 316, drivers 320, an estimate intake module 324, an importation module 328, a data extraction module 332, an estimate analysis module 336, a guideline engine 340, an estimate generation module 344 and a messaging module 348.  These components are further described below, and through the operation of some or all of these components, the QAR server 304 may accomplish automated quality review as described herein.”  (See Applicant Specification paragraph 64)

“The QAR server 304 may also include other hardware and/or software components not depicted in Fig. 3, including, without limitation, a power module, a graphical user interface, one or more user input devices (e.g., a keyboard, microphone, camera, etc.), one or more media output devices (e.g., a speaker, a video display, etc.) and one or more access control devices (e.g., a password protection module, a biometric scanner, a voice recognition module, etc.), among other components known to those of ordinary skill in the art.  The various components of the QAR server 304 may be physically located in close proximity (e.g., within the same rack or cabinet), or they may not be in close physical proximity, yet may instead by operably connected through one or more wired and/or wireless connections.  Additionally, although the QAR server 304 is depicted in Fig. 3 as a server, in other embodiments it may be any computing device, including, for example, a desktop computer, a laptop computer, a tablet, a smart phone, or an equivalent device.”  (See Applicant Specification paragraph 65)
	“A processor 308, as used in certain embodiments of the present disclosure, may correspond to one or many microprocessors that are contained within a common housing, circuit board, or blade with the memory 312.  The processor 308 may be a multipurpose, programmable device that accepts digital data as input, processes the digital data according to instructions stored in its internal memory, and provides results as output.  The processor 308 may implement sequential digital logic as it has internal memory.  As with most microprocessors, the processor 308 may operate on numbers and symbols represented in the binary numeral system. The processor 308 may be or include, without limitation, any one or more of a Qualcomm® Snapdragon® 800 and 801, Qualcomm® Snapdragon® 610 and 615 with 4G LTE Integration and 64-bit computing, Apple® A7, A8, or A9 processor with 64-bit architecture, Apple® M7, M8, M9, or M10 motion coprocessors, Samsung® Exynos® series, the Intel® Core™ family of processors, the Intel® Xeon® family of processors, the Intel® Atom™ family of processors, the Intel Itanium® family of processors, Intel® Core® i5-4670K and i7-4770K 22nm Haswell, Intel® Core® i5-3570K 22nm Ivy Bridge, the AMD®FX™ family of processors, AMD® FX-4300, FX-6300, and FX-8350 32 nm Vishera, AMD® Kaveri processors, Texas Instruments® Jacinto C6000™ automotive infotainment processors, Texas Instruments® OMAP™ automotive-grade mobile processors, ARM® Cortex™-M processors, ARM® Cortex-A and ARM926EJ-S™ processors, other industry-equivalent processors, and may perform computational functions using any known or future-developed standard, instruction set, libraries and/or architecture.  The processor 308 executes instructions stored in the memory 312 to initiate, maintain, and terminate collaborative sessions of the type described herein.”  (See Applicant Specification paragraph 66)

“A memory 312, as used in certain embodiments of the present disclosure, may correspond to any type of non-transitory computer-readable storage medium.  In some embodiments, the memory 312 may comprise volatile or non-volatile memory and a controller for the same.  Non-limiting examples of a memory 312 that may be utilized in a computing device 304 include a portable computer diskette, a hard disk, a random access memory (RAM) (including any variety of random access memory, such as dynamic RAM (DRAM) and static RAM (SRAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or EEPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable equivalent to or combination of the foregoing.  The memory 312 stores instructions for execution by the processor 308, including drivers 320 and software and/or other instructions associated with network interface 316, estimate intake module 324, importation module 328, data extraction module 332, estimate analysis module 336, guideline engine 340, estimate generation module 344, and messaging module 348.”  (See Applicant Specification paragraph 67)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 9 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-6, 8-12, 14-16, 18-19 and 21-24 further define the abstract idea that is presented in the respective independent Claims 1, 9 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware or software components other than those found in the respective independent claims is recited, except for Claim 2 which further discloses a data extraction module comprising instructions; Claim 3 which further discloses a guideline engine comprising instructions; Claims 4-6 further disclose an estimate generation module comprising instructions; Claim 8 further discloses an importation module comprising instructions; where each additional component is recited at a high level of generality (i.e., as a generic processor performing generic computer functions) thus it is presumed that otherwise the claims are further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-6, 8-12, 14-16, 18-19, and 21-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6, 8-12, 14-16, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Patent 8,265,963) (“Hanson”) in view of Rix et al. (US PG Pub. 2004/0243423) (“Rix”) and further in view of Abbruzzese et al. (US Patent 5,557,515 (“Abbruzzese”)

Regarding Claim 19, Hanson discloses the following:
A quality assurance review server, comprising:
a processor; (See Hanson Col. 4, line 58-Col. 5 line 60)
a network interface; and (See Hanson Col. 4, lines 58-67)
a computer-readable memory storing instructions for causing the processor to: (See Hanson Col. 4, line 58-Col. 6, line 40)
receive an estimate via the network interface, the estimate indicating a loss type and comprising loss data, estimate amount data, a plurality of line items, and image data;  (See Hanson Col. 4, line 49 to Col. 5, line 13; Col. 7, lines 26-62, Col. 8, lines 39-59; Col. 9, lines 11-16; Col. 10, lines 50-55; Col. 11, lines 45-58, Col. 13, lines 8-22, Col. 15, lines 9-28, Col. 17, lines 43-53, Claims 2, 4, 7 and 14 – insurance company data server provides overall control and administration of data communication services according to the aspects described herein; assignment module, defined by computer readable instructions from the VICMA [Vehicle Insurance Claim Management Application] provides vehicle repair shop assignment data including loss type and data, the assignment data is transferred to a vehicle repair estimating system then the VICMA, through an adapter module may transfer and translate the assignment data (e.g., estimate) to and from the vehicle repair estimating system; estimate line items including listing of parts, labor and associated tasks)
store the received estimate and the one or more images in the computer-readable memory; (See Hanson Col. 5, line 62-Col. 6, lines 13 Col. 8, line 39-Col. 9, line 16; Col. 13, lines 8-33, Col. 15 line 9-28)
determine, for each line item of the plurality of line items, a probability of the line item being associated with the loss type; (See Hanson Col. 9, lines 50-58)
identify a line item of the plurality of line items included on a list of disallowed line items; (See Hanson Col. 10, lines 47-59, Col. 14 lines 19-43)
extracting text data from the image data;
determine a set of guidelines based on the estimate; (See Hanson Col. 9, lines 17-29)
compare the set of guidelines to a predetermined set of guidelines; (See Hanson Col. 9, lines 30-62)
generate a new estimate based on the loss type, the estimate amount data, the text data and the predetermined set of guidelines; (See Hanson Col. 7, lines 26-62, Col. 8, lines 39-59; Col. 9, line 11 – Col. 10, line 59)
compare the estimate to the new estimate; (See Hanson Col. 9, line 63 – Col. 10, line 59)
generate a report, the report comprising:
the probability for each line item of the plurality of line items; (See Hanson Col. 9, line 63 – Col. 10, line 59)
the plurality of line items; (See Hanson Col. 9, line 63 – Col. 10, line 59)
a first indication of results of the comparison of the set of guidelines to the predetermined set of guidelines; and (See Hanson Col. 9, line 63 – Col. 10, line 59)
a second indication of results of the comparison of the estimate to the new estimate and (See Hanson Col. 9, line 63 – Col. 10, line 59)
transmit the report to a plurality of entities. (See Hanson Col. 9, lines 17-Col. 10, line 25)
Hanson discloses his invention as to methods and systems for efficiently communicating data between an insurer and vehicle repair shops where an insurer may provide claim data to the vehicle repair shop and the vehicle repair shop may provide repair cost information to the insurer.  (See Hanson Col. 4, lines 29-57) The insurance company data server provides overall control and administration of data communication services according to aspects described.  (See Hanson Col. 4, line 67-Col.5 line 2) The insurance company data server may act as a web server itself and be directly connected to the Internet and in embodiments, the insurance company data server may be connected to the web server through the network (e.g., the Internet) or via some other network. (See Hanson Col. 5, lines 5-13) Each component may be any type of known computer, server, or data processing device.  (See Hanson Col. 5, lines 43-45) The data server may include a processor controlling overall operation of the data server and may further include RAM, ROM, network interface, input/output interfaces and memory where the memory may further store operating system software for controlling overall operation of the data server, control logic for instructing data server to perform aspects of the invention and other application software providing secondary support or other functionality which may or might not be used in conjunction with aspects of the present invention.  (See Hanson Col. 5, lines 43-61) In addition, one or more aspects of the invention may be embodied in computer-usable data and computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices.  (See Hanson Col. 6 lines 14-27) 
Hanson further discloses a Vehicle Insurance Claim Management Application (VICMA) that improves communication and streamlines tasks between a vehicle repair shop and an insurance company in three general task groups: assignment management (comprising work requests, estimates/photos, and reinspections), financial management (e.g. electronic funds transfers (EFT), and performance measurement.  (See Hanson Col. 6, lines 41-48) The VICMA may comprise a number of modules which may include, but is not limited to, the following: an adapter module, an assignment module, a financial module, and a performance module.  (See Hanson Col. 6 lines 20-25)
While Hanson discloses the invention as claimed including disclosing using back end rules to indicate whether an estimate aligns with the damage described and scoring each discrepancy to ultimately calculate a final score, Hanson does not disclose a probability of the line item being associated with the loss type.
Rix discloses a vehicle collision estimate audit system to audit repair estimates created by in-house estimators and independent appraisers.  (See Rix Abstract) The vehicle collision estimate audit system includes a receiving module to receive a repair estimate, a review engine to review the repair estimate and to generate an audited repair estimate as well as a data release module to receive the audited repair estimate and to output the audited repair estimate.  (See Rix Abstract)  
The vehicle collision estimate audit system in the vehicle collision estimate audit system network may be utilized by an insurance claims office, by an independent insurance appraiser, by a body shop, or by a repair facility to audit repair estimates to ensure the repair estimates are in conformance with business rules that may be established by insurance company or the repair facilities.  (See Rix paragraph 22 and Figure 1) The vehicle collision estimate audit system may also identify repair estimates outside a statistical audit range, where the statistical audit range is determined by repair indices which are generated from past paid insurance claim information.  (See Rix paragraph 22) The vehicle collision estimate audit system may identify omitted items on a repair estimate by use of repair dependencies or line item dependencies.  (See Rix paragraph 22)
The vehicle collision estimate audit system may include a statistical analysis engine which houses a plurality of repair indices where the plurality of repair indices are utilized to assist in generating the audited repair estimate.  (See Rix paragraph 26) The statistical analysis engine may include a database housing a plurality of repair indices and software implementing an estimate scoring process.  (See Rix paragraph 27) The repair indices may be derived from normalized means and/or standard deviations for gross repair amounts, parts costs, labor content, non-labor parts content, and labor content to parts used to repair automobiles in the past.  (See Rix paragraph 27) The estimate scoring process includes calculating a Z-score for each repair indices of the estimate, by using the mean and standard deviation of similar make and model vehicles in the paid claims database.  (See Rix paragraph 27) The estimate scoring process also includes summing the Z-scores of repair indices for the estimate, averaging the sum of the Z-scores for the estimate, and comparing the averaged Z-score of the estimate against a defined deviation from normal.  (See Rix paragraph 27)   If the average of the estimate’s indices Z-scores are greater than selected pre-determined values or the defined deviation from normal, then the estimate is internally categorized as a candidate for audit and the estimate scoring process then applies a weighting equation to the pass/fail of each estimate indicates to determine if the estimate is flagged for audit.  (See Rix paragraph 27) The central repository may transmit the updated database of indices to the statistical analysis engine and new repair indices can be calculated based on the updated data where the central repository may be located on any computing device that is part of the vehicle collision estimate audit system network.  (See Rix paragraph 30)
One of ordinary skill in the art would recognize that summing the Z-scores of repair indices for the estimate, averaging the sum of the Z-scores for the estimate and comparing the averaged Z-score of the estimate against a defined deviation from normal could generate a probability as claimed.  The individual elements and functions of deriving a probability are shown in Rix and thus the simple substitution of the known Z scores and comparison of the scores against a defined deviation from normal for probability would have been a predictable result rendering the claim recitation obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and systems of communicating data between an insurer and vehicle repair shops where scoring is used to identify discrepancies between an estimate and damage described as disclosed by Hanson with the statistical analysis engine implementing an estimate scoring process that includes calculating Z-scores, summing Z scores of repair indices, averaging the sum of the Z-scores and comparing the averaged Z-score against a defined deviation from normal as taught by Rix in order to ensure that repair estimates are in conformance with business rules established by insurance companies or repair facilities.
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not disclose extracting text data from the image data.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the images) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.

Regarding Claim 1, Hanson discloses the following:
A computer system, comprising:
a processor; (See Hanson Col. 4, line 58-Col. 5 line 60)
a network interface; (See Hanson Col. 4, lines 58-67)
a memory; (See Hanson Col. 5, lines 43-64)
an estimate intake module stored in the memory, the estimate intake module comprising instructions that, when executed, cause the processor to store an estimate received via the network interface in the memory, wherein the estimate indicates a loss type and comprises loss data, estimate amount data, and image data;  (See Hanson Col. 4, line 49 to Col. 5, line 13, Col. 7, lines 20-62, Col. 8, lines 39-59; Col. 9, lines 11-16; Col. 10, lines 50-55, Col. 11, lines 45-58, Col. 13, lines 8-22, Col. 15, lines 9-28, Col. 17, lines 43-53; , Claims 2, 4, 7 and 14  – assignment module, defined by computer readable instructions from the VICMA [Vehicle Insurance Claim Management Application] provides vehicle repair shop assignment data including loss type and data, the assignment data is transferred to a vehicle repair estimating system then the VICMA, through an adapter module may transfer and translate the assignment data (e.g., estimate) to and from the vehicle repair estimating system)
an estimate analysis module stored in the memory, the estimate analysis module comprising instructions that, when executed, cause the processor to:
extract text data from the image data; and 
determine the estimate meets a data threshold requirement based on each of the text data extracted from the image data, the loss type, the estimate amount data, and additional information retrieved from a data source other than the estimate; and (See Hanson Col. 9, lines 17-62; Col. 17, line 43-Col. 18, line 67 – VICMA reviews estimate data for compliance with business rules)
a messaging module stored in memory, the messaging module comprising instructions that, when executed, cause the process or, in response to determining the estimate meets the data threshold requirement, to: (See Hanson Col. 5, line 43-Col. 6, line 40; Col. 7, lines 20-25; Col. 17, line 43-Col. 18, line 67, Cl. 1)
 generate a report containing the text data, the loss type, the estimate amount data, and the additional information retrieved from the data source other than the estimate; and (See Hanson Col. 7, lines 26-62, Col. 8, lines 39-59; Col. 9, line 11 – Col. 10, line 59 – VICMA reviews the estimate data for compliance for business rules and may generate a report containing the determination)
transmit the report to a plurality of entities. (See Hanson Col. 9, lines 17-Col. 10, line 25)
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not disclose extracting text data from the image data.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the images) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.

Regarding Claim 9, Hanson discloses the following:
An automated estimate quality assurance review method comprising:
receiving, at a processor and via a communication network, an estimate indicating a loss type and comprising loss data, estimate amount data, and image data; (See Hanson Col. 4, line 49 to Col. 5, line 13; Col. 7, lines 26-62, Col. 8, lines 39-59; Col. 9, lines 11-16; Col. 10, lines 50-55; Col. 11, lines 45-58, Col. 13, lines 8-22, Col. 15, lines 9-28, Col. 17, lines 43-53, Claims 2, 4, 7 and 14 – insurance company data server provides overall control and administration of data communication services according to the aspects described herein; assignment module, defined by computer readable instructions from the VICMA [Vehicle Insurance Claim Management Application] provides vehicle repair shop assignment data including loss type and data, the assignment data is transferred to a vehicle repair estimating system then the VICMA, through an adapter module may transfer and translate the assignment data (e.g., estimate) to and from the vehicle repair estimating system; estimate line items including listing of parts, labor and associated tasks)
storing the submitted estimate in a computer-readable memory; (See Hanson Col. 8, line 39-Col. 9, line 16)
extracting text data from the image data;
determining the estimate meets a data threshold requirement based on each of the text data extracted from the image data, the loss type, the estimate amount data, and additional information retrieved from a data source other than the estimate; and (See Hanson Col. 9, lines 17-62; Col. 17, line 43-Col. 18, line 67 – VICMA reviews estimate data for compliance with business rules)
in response to determining the estimate meets the data threshold requirement; (See Hanson Col. 7, lines 20-25; Col. 17, line 43-Col. 18, line 67, Cl. 1)
completing, with the processor, at least one post-review action, (See Hanson Col. 9, lines 17-67 – VICMA reviews the estimate data for compliance for business rules and may generate a report containing the determination)
generating, with the processor, a report containing the text data, the loss type, the estimate amount data, and the additional information retrieved from the data source other than the estimate; and (See Hanson Col. 7, lines 26-62, Col. 8, lines 39-59; Col. 9, line 11 – Col. 10, line 59 – VICMA reviews the estimate data for compliance for business rules and may generate a report containing the determination)
transmitting the report to a plurality of entities. (See Hanson Col. 9, lines 17-Col. 10, line 25)
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not disclose extracting text data from the image data.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the image data) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson in view of Rix discloses the following:
further comprising:
a data extraction module stored in the memory, the data extraction module comprising instructions that, when executed, cause the processor to identify a line item in the estimate and an attribute associated with the line item in the estimate; and (See Hanson Col. 9, lines 50-58; Col. 10, lines 47-59, Col. 14 lines 19-43)
determine a probability score based on the line item, the attribute associated with the line item, and the loss type, the probability score reflecting a probability of the line item corresponding to the loss type, (See Hanson Col. 7, lines 26-62; Col. 9, lines 50-58; Col. 10, lines 47-59; Col. 14 lines 19-43)
wherein determining the estimate meets the data threshold is further based at least in part on the probability score. (See Hanson Col. 9, lines 17-62; Col. 17, line 43-Col. 18, line 67)
While Hanson discloses the invention as claimed including disclosing using back end rules to indicate whether an estimate aligns with the damage described and scoring each discrepancy to ultimately calculate a final score, Hanson does not disclose a probability of the line item being associated with the loss type.
Rix discloses a vehicle collision estimate audit system to audit repair estimates created by in-house estimators and independent appraisers.  (See Rix Abstract) The vehicle collision estimate audit system includes a receiving module to receive a repair estimate, a review engine to review the repair estimate and to generate an audited repair estimate as well as a data release module to receive the audited repair estimate and to output the audited repair estimate.  (See Rix Abstract)  
The vehicle collision estimate audit system in the vehicle collision estimate audit system network may be utilized by an insurance claims office, by an independent insurance appraiser, by a body shop, or by a repair facility to audit repair estimates to ensure the repair estimates are in conformance with business rules that may be established by insurance company or the repair facilities.  (See Rix paragraph 22 and Figure 1) The vehicle collision estimate audit system may also identify repair estimates outside a statistical audit range, where the statistical audit range is determined by repair indices which are generated from past paid insurance claim information.  (See Rix paragraph 22) The vehicle collision estimate audit system may identify omitted items on a repair estimate by use of repair dependencies or line item dependencies.  (See Rix paragraph 22)
The vehicle collision estimate audit system may include a statistical analysis engine which houses a plurality of repair indices where the plurality of repair indices are utilized to assist in generating the audited repair estimate.  (See Rix paragraph 26) The statistical analysis engine may include a database housing a plurality of repair indices and software implementing an estimate scoring process.  (See Rix paragraph 27) The repair indices may be derived from normalized means and/or standard deviations for gross repair amounts, parts costs, labor content, non-labor parts content, and labor content to parts used to repair automobiles in the past.  (See Rix paragraph 27) The estimate scoring process includes calculating a Z-score for each repair indices of the estimate, by using the mean and standard deviation of similar make and model vehicles in the paid claims database.  (See Rix paragraph 27) The estimate scoring process also includes summing the Z-scores of repair indices for the estimate, averaging the sum of the Z-scores for the estimate, and comparing the averaged Z-score of the estimate against a defined deviation from normal.  (See Rix paragraph 27)   If the average of the estimate’s indices Z-scores are greater than selected pre-determined values or the defined deviation from normal, then the estimate is internally categorized as a candidate for audit and the estimate scoring process then applies a weighting equation to the pass/fail of each estimate indicates to determine if the estimate is flagged for audit.  (See Rix paragraph 27) The central repository may transmit the updated database of indices to the statistical analysis engine and new repair indices can be calculated based on the updated data where the central repository may be located on any computing device that is part of the vehicle collision estimate audit system network.  (See Rix paragraph 30)
One of ordinary skill in the art would recognize that summing the Z-scores of repair indices for the estimate, averaging the sum of the Z-scores for the estimate and comparing the averaged Z-score of the estimate against a defined deviation from normal could generate a probability as claimed.  The individual elements and functions of deriving a probability are shown in Rix and thus the simple substitution of the known Z scores and comparison of the scores against a defined deviation from normal for probability would have been a predictable result rendering the claim recitation obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and systems of communicating data between an insurer and vehicle repair shops where scoring is used to identify discrepancies between an estimate and damage described as disclosed by Hanson with the statistical analysis engine implementing an estimate scoring process that includes calculating Z-scores, summing Z scores of repair indices, averaging the sum of the Z-scores and comparing the averaged Z-score against a defined deviation from normal as taught by Rix in order to ensure that repair estimates are in conformance with business rules established by insurance companies or repair facilities.

Regarding Claim 3, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising:
 a guideline engine stored in the memory, the guideline engine comprising instructions that, when executed, cause the processor to determine a plurality of guidelines based on the estimate. (See Hanson Col. 9, lines 17-29)

Regarding Claim 4, this claim recites the limitations of Claim 3 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising:
an estimate generation module stored in the memory, the estimate generation module comprising instructions that, when executed, cause the processor to generate a new estimate by populating a form with one or more of the text data converted from the image data, the loss type, the estimate amount data, and additional information retrieved from the data source other than the estimate, data from the received estimate and by applying the determined plurality of guidelines. (See Hanson Col. 9, line 63 – Col. 10, line 59; Col. 17, line 43-Col. 18, line 67)
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not disclose extracting text data from the image data.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the image data) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.

Regarding Claim 5, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
wherein the estimate generation module further comprises instructions that, when executed, cause the processor to compare at least a portion of the new estimate with at least a portion of the estimate. (See Hanson Col. 9, line 63 – Col. 10, line 59)

Regarding Claim 6, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
wherein the estimate intake module further comprises instructions, that, when executed, cause the processor to query at least one of a subscriber database and a user database and to determine, based on a response to the query, to accept the estimate for automated quality assurance review. (See Hanson Col. 4, line 58-Col.5 line 21; Col. 5, line 43-Col.6, line 40; Col. 6, line 58-Col.7, line 25; Col. 8, lines 14-38)

Regarding Claim 8, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
Further comprising:
an importation module stored in the memory, the importation module comprising instructions that, when executed, cause the processor to convert the estimate from a first file format into a second file format.  (See Hanson Col. 4, line 58-Col. 5, line 60; Col. 8, line 39- Col. 9, line 10 – adapter module defined by computer readable instructions which translate data between the VICMA and a first, second or third, etc vehicle repair estimating system, if the repair shop is using a different estimating system, the claim processing system may translate the claim and estimate data into a format accepted by the vehicle repair shop’s claim system and the claim system may translate this data using a translation application within the claim processing system that will translate the output and input into each of the different estimating systems)

Regarding Claim 10, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising:
determining, with the processor, an entity associated with the estimate is authorized to submit the estimate; (See Hanson Col. 4, lines 58-Col. 5 line 21; Col. 5, line 63-Col. 6, line 13; Col. 6, line 58-Col.7, line 25; Col. 8, lines 14-38)

Regarding Claim 11, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising: 
determining, with the processor, the loss type is one of a predetermined set of approved loss types; or (See Hanson Col. 9, lines 17 to 63)

Regarding Claim 12, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson in view of Rix discloses the following:
further comprising:
identifying a line item in the estimate and an attribute associated with the line item in the estimate; and (See Hanson Col. 9, lines 50-58; Col. 10, lines 47-59, Col. 14 lines 19-43)
determining a probability score based on the line item, the attribute associated with the line item, and the loss type, the probability score reflecting a probability of the line item corresponding to the loss type; (See Hanson Col. 7, lines 26-62; Col. 9, lines 50-58; Col. 10, lines 47-59; Col. 14 lines 19-43)
wherein determining the estimate meets the data threshold is further based at least in part on the probability score. (See Hanson Col. 9, lines 17-62; Col. 17, line 43-Col. 18, line 67)
While Hanson discloses the invention as claimed including disclosing using back end rules to indicate whether an estimate aligns with the damage described and scoring each discrepancy to ultimately calculate a final score, Hanson does not fully disclose calculating a probability corresponding to at least one line item of the plurality of line items.
Rix discloses a vehicle collision estimate audit system to audit repair estimates created by in-house estimators and independent appraisers.  (See Rix Abstract)  The vehicle collision estimate audit system includes a receiving module to receive a repair estimate, a review engine to review the repair estimate and to generate an audited repair estimate as well as a data release module to receive the audited repair estimate and to output the audited repair estimate.  (See Rix Abstract)  
The vehicle collision estimate audit system in the vehicle collision estimate audit system network may be utilized by an insurance claims office, by an independent insurance appraiser, by a body shop, or by a repair facility to audit repair estimates to ensure the repair estimates are in conformance with business rules that may be established by insurance company or the repair facilities.  (See Rix paragraph 22 and Figure 1) The vehicle collision estimate audit system may also identify repair estimates outside a statistical audit range, where the statistical audit range is determined by repair indices which are generated from past paid insurance claim information.  (See Rix paragraph 22) The vehicle collision estimate audit system may identify omitted items on a repair estimate by use of repair dependencies or line item dependencies.  (See Rix paragraph 22)
The vehicle collision estimate audit system may include a statistical analysis engine which houses a plurality of repair indices where the plurality of repair indices are utilized to assist in generating the audited repair estimate.  (See Rix paragraph 26) The statistical analysis engine may include a database housing a plurality of repair indices and software implementing an estimate scoring process.  (See Rix paragraph 27) The repair indices may be derived from normalized means and/or standard deviations for gross repair amounts, parts costs, labor content, non-labor parts content, and labor content to parts used to repair automobiles in the past.  (See Rix paragraph 27) The estimate scoring process includes calculating a Z-score for each repair indices of the estimate, by using the mean and standard deviation of similar make and model vehicles in the paid claims database.  (See Rix paragraph 27) The estimate scoring process also includes summing the Z-scores of repair indices for the estimate, averaging the sum of the Z-scores for the estimate, and comparing the averaged Z-score of the estimate against a defined deviation from normal.  (See Rix paragraph 27)   If the average of the estimate’s indices Z-scores are greater than selected pre-determined values or the defined deviation from normal, then the estimate is internally categorized as a candidate for audit and the estimate scoring process then applies a weighting equation to the pass/fail of each estimate indicates to determine if the estimate is flagged for audit.  (See Rix paragraph 27) The central repository may transmit the updated database of indices to the statistical analysis engine and new repair indices can be calculated based on the updated data where the central repository may be located on any computing device that is part of the vehicle collision estimate audit system network.  (See Rix paragraph 30)
One of ordinary skill in the art would recognize that summing the Z-scores of repair indices for the estimate, averaging the sum of the Z-scores for the estimate and comparing the averaged Z-score of the estimate against a defined deviation from normal could generate a probability as claimed.  The individual elements and functions of deriving a probability are shown in Rix and thus the simple substitution of the known Z scores and comparison of the scores against a defined deviation from normal for probability would have been a predictable result rendering the claim recitation obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and systems of communicating data between an insurer and vehicle repair shops where scoring is used to identify discrepancies between an estimate and damage described as disclosed by Hanson with the statistical analysis engine implementing an estimate scoring process that includes calculating Z-scores, summing Z scores of repair indices, averaging the sum of the Z-scores and comparing the averaged Z-score against a defined deviation from normal as taught by Rix in order to ensure that repair estimates are in conformance with business rules established by insurance companies or repair facilities.

Regarding Claim 14, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising determining a set of guidelines based on the estimate. (See Hanson Col. 9, lines 17-29)

Regarding Claim 15, this claim recites the limitations of Claim 14 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising comparing the determined set of guidelines with a set of predetermined guidelines and determining a compliance rate based on the comparison. (See Hanson Col. 9, lines 30-62; Col. 9, line 63 – Col. 10, line 59)

Regarding Claim 16, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
further comprising comparing at least a portion of the estimate with at least a portion of a new estimate generated based on information from the estimate and further based on a set of predetermined guidelines. (See Hanson Col. 9, lines 30-62; Col. 9, line 63 – Col. 10, line 59)

Regarding Claim 18, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Hanson discloses the following:
wherein completing, with the processor, at least one post-action review comprises automatically dialing a telephone number associated with the estimate.   (See Hanson Col. 9, lines 17-Col. 10, line 25)
Hanson discloses at least one post-action review as fully disclosed above.  Further, Hanson discloses that users may interact with the insurance company data server using a remote computer located on premises of a vehicle repair shop.  (See Hanson Col. 5, lines 14-16) Hanson notes that the remote/client computer may be any conventional data processing device that can access the Internet, e.g., laptop computers, desktop computers, ultra-mobile PCs, Internet enabled mobile devices, etc.  (See Hanson Col. 5, lines 14-19)      
Internet enabled mobile devices at the time of the invention commonly are understood to include internet enabled mobile phones, which is a telephone with a phone number.  
Since the marketplace reflects the reality that an internet enabled mobile device would include a mobile phone with a telephone number, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with the direct recitation of dialing by telephone a number associated with the submitted estimate as a post action review in order to gain the commonly understood benefits of attempting to directly contact an insurance company or vehicle repair shop when reviewing an estimate for clarification and correction.

Regarding Claim 21, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above. Further, Hanson discloses the following:
wherein the entities comprise subscribers to a quality assurance review system. (See Hanson Col. 9, lines 17 to 63)

Regarding Claim 22, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above. Further, Hanson in view of Rix and Abbruzzese discloses the following:
wherein extracting text data from the image data comprises identifying missing information associated with the estimate based on text recognition performed on handwritten notes in the estimate.
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not disclose extracting text data from the image data or further that the extracting text data comprises identifying missing information associated with the estimate based on text recognition performed on handwritten notes in the estimate.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the image data) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
In an embodiment, the invention discloses a means by which electronic images can be annotated by marking up or writing on an image. (See Abbruzzese Col. 129, line 53-Col. 130 line 25 – handwritten notes) When annotations are complete, the captured annotations are converted to WIIS format. (See Abbruzzese Col. 130 lines 1-25)
The Text Processing function provides the ability to perform various types of text processing without leaving the system and can generate preformatted documents and pre-fill blank fields in the documents’ bodies by extracting information input through other System functions. (See Abbruzzese Col. 47, line 65-Col. 48, line 4 – fill in missing data) Upon operator request, all applicable information previously input into the system is pre-filled into the request document and if all of the information necessary for form completion cannot be extracted from the system, the Text Processing function prompts the operator to manually input the additional information. (See Abbruzzese Col. 48, lines 4-10) After the form is created, it is brought within the Text Processing function where it is coded with merge codes so that all blank fields will prefill with specific claim information from the appropriate databases. (See Abbruzzese Col. 48, lines 39-67) Text Processing pulls applicable information from within the system and pre-fills as many fields requiring completion as possible. (See Abbruzzese Col. 49, lines 37-64)
An OCR device is associated with an embodiment and a number of templates are prepared to tell the OCR where to look for information to be read from the image. (See Abbruzzese Col. 79, lines 45-55) OCR templates or forms reside in a FRMBAS database created and maintained through WANG’s WIIS OCR Forms database where each form within the FRMBAS database describes or defines a single page of an image document which may contain up to 64 zones. (See Abbruzzese Col. 79 lines 55-61) Each zone defines a specific rectangular area on the image document to be processed by OCR. (See Abbruzzese Col. 79, lines 61-63 - dimensions) A zone is defined by specifying the X and Y coordinates of the upper left corner of the area, the height and width of the boxed area and type of data (e.g., Text, WP, etc.) contained in the area. (See Abbruzzese Col. 79, lines 63-66; See also Col. 79, line 79-Col, 81, line 18 – type of data may include the handwritten notes converted to WIIS format as discussed above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.

Regarding Claim 23, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above. Further, Hanson in view of Rix and Abbruzzese discloses the following:
wherein the text data comprises one or more dimensions determined based on the image data.
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not further disclose extracting text data from the image data or dimensions determined based on the image data.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the image data) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
In an embodiment, the invention discloses a means by which electronic images can be annotated by marking up or writing on an image. (See Abbruzzese Col. 129, line 53-Col. 130 line 25) When annotations are complete, the captured annotations are converted to WIIS format. (See Abbruzzese Col. 130 lines 1-25)
The Text Processing function provides the ability to perform various types of text processing without leaving the system and can generate preformatted documents and pre-fill blank fields in the documents’ bodies by extracting information input through other System functions. (See Abbruzzese Col. 47, line 65-Col. 48, line 4) Upon operator request, all applicable information previously input into the system is pre-filled into the request document and if all of the information necessary for form completion cannot be extracted from the system, the Text Processing function prompts the operator to manually input the additional information. (See Abbruzzese Col. 48, lines 4-10) After the form is created, it is brought within the Text Processing function where it is coded with merge codes so that all blank fields will prefill with specific claim information from the appropriate databases. (See Abbruzzese Col. 48, lines 39-67) Text Processing pulls applicable information from within the system and pre-fills as many fields requiring completion as possible. (See Abbruzzese Col. 49, lines 37-64)
An OCR device is associated with an embodiment and a number of templates are prepared to tell the OCR where to look for information to be read from the image. (See Abbruzzese Col. 79, lines 45-55) OCR templates or forms reside in a FRMBAS database created and maintained through WANG’s WIIS OCR Forms database where each form within the FRMBAS database describes or defines a single page of an image document which may contain up to 64 zones. (See Abbruzzese Col. 79 lines 55-61) Each zone defines a specific rectangular area on the image document to be processed by OCR. (See Abbruzzese Col. 79, lines 61-63 – dimensions based on image data) A zone is defined by specifying the X and Y coordinates of the upper left corner of the area, the height and width of the boxed area and type of data (e.g., Text, WP, etc.) contained in the area. (See Abbruzzese Col. 79, lines 63-66; See also Col. 79, line 79-Col, 81, line 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US Patent 8,265,963) (“Hanson”) in view of Rix et al. (US PG Pub. 2004/0243423) (“Rix”) and further in view of Abbruzzese et al. (US Patent 5,557,515 (“Abbruzzese”) as applied to claim 1 above, and further in view of Howe et al. (US PG Pub. 2017/0270612) (“Howe”)

Regarding Claim 24, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above. Further, Hanson discloses the following:
wherein extracting text data from the image data comprises extracting scale information from metadata associated with the image data.
While Hanson in view of Rix disclose the invention as claimed, including analysis of image data submitted with the received estimate, it does not disclose extracting text data from the image data or that the extracting text data from the image data further comprises extracting scale information from metadata associated with the image data.
Abbruzzese discloses her invention as to a computerized system and method for managing work in progress.  (See Abbruzzese Abstract) Case specific information including information from an initial transaction is electronically entered into a database and automatically linked with a work source index which includes basic client information. (See Abbruzzese Abstract) Input information residing in externally generated documents is scanned into the system as images for subsequent display or conversion to textual data. (See Abbruzzese Abstract – extracting text data from the image data) As work is performed on the case, the system tracks its progress and provides a variety of support functions and an electronic activity log function maintains a record of key activities involved in the processing of work items. (See Abbruzzese Abstract)
Abbruzzese further discloses that Loss Notices that can be read by OCR are sent to the Prescreener’s Queue and that the OCR converts the image data within the template zones to text.  (See Abbruzzese Col. 80, line 63-Col. 81, line 36)
In an embodiment, the invention discloses a means by which electronic images can be annotated by marking up or writing on an image. (See Abbruzzese Col. 129, line 53-Col. 130 line 25) When annotations are complete, the captured annotations are converted to WIIS format. (See Abbruzzese Col. 130 lines 1-25)
The Text Processing function provides the ability to perform various types of text processing without leaving the system and can generate preformatted documents and pre-fill blank fields in the documents’ bodies by extracting information input through other System functions. (See Abbruzzese Col. 47, line 65-Col. 48, line 4) Upon operator request, all applicable information previously input into the system is pre-filled into the request document and if all of the information necessary for form completion cannot be extracted from the system, the Text Processing function prompts the operator to manually input the additional information. (See Abbruzzese Col. 48, lines 4-10) After the form is created, it is brought within the Text Processing function where it is coded with merge codes so that all blank fields will prefill with specific claim information from the appropriate databases. (See Abbruzzese Col. 48, lines 39-67) Text Processing pulls applicable information from within the system and pre-fills as many fields requiring completion as possible. (See Abbruzzese Col. 49, lines 37-64)
An OCR device is associated with an embodiment and a number of templates are prepared to tell the OCR where to look for information to be read from the image. (See Abbruzzese Col. 79, lines 45-55) OCR templates or forms reside in a FRMBAS database created and maintained through WANG’s WIIS OCR Forms database where each form within the FRMBAS database describes or defines a single page of an image document which may contain up to 64 zones. (See Abbruzzese Col. 79 lines 55-61) Each zone defines a specific rectangular area on the image document to be processed by OCR. (See Abbruzzese Col. 79, lines 61-63 – dimensions based on image data) A zone is defined by specifying the X and Y coordinates of the upper left corner of the area, the height and width of the boxed area and type of data (e.g., Text, WP, etc.) contained in the area. (See Abbruzzese Col. 79, lines 63-66; See also Col. 79, line 79-Col, 81, line 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson with the additional disclosure of converting images, including Loss Notices that can be converted to text as taught by Abbruzzese in order to provide more ways for notice of loss data to be communicated.
	While Hanson, in view of Rix and Abbruzzese discloses extracting text data from the image data and dimension data based on image data, it does not clearly disclose extracting scale information from metadata associated with the image data as claimed.
	Howe discloses a system for capturing property damage images. (See Howe Abstract) As used in Howe, digital image refers to any still image and/or set of video images captured and stored as one or more digital data files and incident means a physical action that caused damage or other loss to an item of physical property, for example a vehicle. (See Howe paragraphs 25-26)
	In an embodiment, the image capturing device or another electronic device can operate to acquire optimal imagery and associated voice and/or text commentary via a user interface, in which case the system will store the captured images in association with the commentary (such as via metadata, or via connections to a database). (See Howe paragraph 39) The system may allow or prompt the person operating the image capture device to supply the commentary or it may allow another party to provide the commentary to describe what is contained in the images. (See Howe paragraph 39) Examples of commentary may include the specific part of the property captured in the frame, the direction that part of the property faces, commentary about the severity of the damage, etc. (See Howe paragraph 39) Methods to capture the commentary may include recording (text, voice, or video) on a mobile device, a tablet or laptop, using a tape or digital voice recorder, or using paper with subsequent conversion into digital form such as scanning or OCR, etc. and in one embodiment, may include automatic linking of captured commentary information to a specific image frame or sequence of frames. (See Howe paragraphs 39 and 66)
	In Fig. 1, the image analysis system may use claim data and corroborating data. (See Howe paragraph 49 and Fig. 1) Alternatively or additionally, the system may use a corpus of labeled imagery for all of the analysis techniques that involve classification, for example, the methods and conditions by and under which the imagery was obtained, all other imagery related metadata and may be continuously collected, assessed and added to the system during use. (See Howe paragraphs 50-51) Howe additionally discloses that the damage location and severity, including measurement scale may be provided. (See Howe paragraphs 54-55) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods and systems of communicating data between and insurer and vehicle repair shops as disclosed by Hanson in view of Rix and Abbruzzese with the additional disclosure of capturing metadata and extracting scale information associated with the image data as taught by Howe in order to provide more ways for notice of loss data to be communicated.

Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered and they are persuasive in part and not persuasive in part as further detailed below.

Regarding the 101 Rejection:
	Applicant asserts that the claims are not directed to an abstract idea or in the alternative that the claims are integrated into a practical application. Examiner disagrees. (See Applicant Arguments dated 04/08/2022, page 9)
	Applicant further argues that the claims do not recite any method of organizing human activity.  Examiner further disagrees.  The claims clearly fall within this category as disclosed in the rejection in chief. (Id at pages 9-10)
	Applicant further argues that the claimed invention provides improvements in the process of collecting information relating to estimates and spreading information. (Id. at pages 10-12)  Examiner strongly disagrees.  The process presented is receiving, sending and analyzing data, by a computer.  This is not an improvement.
	Applicant then argues that the claims are like those seen in Example 42. (Id at pages 12-13) Again, Examiner disagrees.  The claims at issue in the Example were taking information regarding a patient’s condition in a plurality of network based non transitory devices having a collection of medical records stored thereon and providing remote access so any of users can update the information about a patient’s condition in real time, converting non-standard information into a standardized format, storing the converted information, then generating a message when updated information is stored, and transmitting a message to all users in real time.  This process is very different than the process being disclosed in the instant application.  First, the image data is being OCR’d, so the text can be read from images, not transformed into a standardized format in the same way as seen in Example 42.  Further, there is a determination made and then a report is generated and sent out to a plurality of entities.  This is much different than a real time message transmission every time a patient information is updated.  The instant application is communicating the result of a process, not a continuous monitoring of changes being made.  The argument is not persuasive, the instant claims are not akin to those seen in Example 42 and the 101 Rejection is maintained.

Regarding the 103 Rejection:
The significant amendments made have required additional application of the references of record and as to newly added Claim 24, another prior art reference as fully disclosed in the rejection in chief, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        May 21, 2022